DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. The applicant has amended the claims to add  the limitations of
 “…after deploying the coronary artery check valve, testing to determine whether the coronary artery check valve functions properly in the living subject; in response to determining that the coronary artery check valve functions properly in the living subject,…”
A new grounds of rejection is provided below in response to the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudakov et al. 9,017,351 in view of Ottma et al. 2014/0214153.
 Rudakov et al. discloses a method of implanting a coronary artery check valve (10/76) into a living subject the coronary artery (see 21:32-36 which states that the valve may be utilized for occlusions of the coronary artery) of the check valve having a tapered helical coil coupled to a stent (see figure as illustrated below is a helical tapered coil), the method comprising:

    PNG
    media_image1.png
    390
    539
    media_image1.png
    Greyscale


deploying, using coronary artery check valve delivery tool (38; see figure 6 and 23:29-49 which states that the catheter is configured to be positioned within a lumen at the deployment site), the coronary artery check valve in the coronary artery of the living subject; withdrawing the coronary artery check valve delivery tool from the 
However Rudakov et al. does not specifically state the phrase “to prevent retrograde flow of a coronary blood supply during diastole of a heart of the living subject” or ““…after deploying the coronary artery check valve, testing to determine whether the coronary artery check valve functions properly in the living subject; in response to determining that the coronary artery check valve functions properly in the living subject,…”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Rudakove and use the coil tapered valve of Rudakov et al. “to prevent retrograde flow of a coronary blood supply during diastole of a heart of the living subject because Rudakov et a. discloses that the apparatus is provided for reducing or stopping flow through a tubular structure (1:32-34) and the term flow encompasses retrograde flow during diastole of a heart when implanted in the coronary artery (again see that the device is disclosed as being implanted in the coronary artery see 21:32-36. Also, see as evidenced by St. Goar et al. 2007/0038293 [0179; 0229] which states that “... Repair of atrioventricular or other cardiac valves is effected by modifying the valve or a supporting tissue structure in some way to affect blood flow through the valve during a phase of the cardiac cycle, for example to permit blood flow through the valve during diastole when the associated 
Rudokov et al. does not state that the device is implant in a coronary ostia. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Rudakov et al. and implant it within a coronary ostia because Rudkovet al. states that the apparatus may be placed in a diseased area that has been subjected to occlusion.
Rudokov et al. does not disclose “after deploying the coronary artery check valve, testing to determine whether the coronary artery check valve functions properly in the living subject; in response to determining that the coronary artery check valve functions properly in the living subject,…”
Ottma et al. teaches a method of testing noting [0037]) which states:  “…it is possible to check the function of the heart valve prosthesis, which has already unfolded. Once it is evident that the heart valve prosthesis is functioning,…”.  
It would have been obvious (if not inherent) to one having ordinary skill in the art at the time the invention was made to modify the invention of Rudokov et al. to check and test the coronary artery check valve testing to determine whether the coronary artery check valve functions properly in the living subject; in response to determining that the coronary artery check valve functions properly in the living subject in order to prevent failure of the prosthesis once implanted.  It is further noted that applicant’s specification does not disclose any specific type of test and is therefore interpreted broadly.


Allowable Subject Matter

Claims 18-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                             
April 29, 2021